    


EXHIBIT 10.1


THE GOODYEAR TIRE & RUBBER COMPANY
OUTSIDE DIRECTORS' EQUITY PARTICIPATION PLAN
(As Adopted February 2, 1996 and last Amended as of October 8, 2019)




1.    Purpose. The purpose of the Plan is to enable The Goodyear Tire & Rubber
Company (the "Company") to (a) attract and retain outstanding individuals to
serve as non-employee directors of the Company, (b) further align the interests
of non-employee directors with the interests of the other shareholders of the
Company by making the amount of the compensation of non-employee directors
dependent in part on the value and appreciation over time of the Common Stock of
the Company, and (c) permit each non-employee director to defer receipt of all
or a portion of his or her annual retainer until after retirement from the Board
of Directors of the Company.


2.    Definitions. As used in the Plan, the following words and phrases shall
have the meanings specified below:
    
"Account" means any of, and "Accounts" means all of, the Equity Participation
Accounts and the Retainer Deferral Accounts maintained in the records of the
Company for Participants.
        
"Accrual" means any dollar amount credited to an Account, including Special
Accruals, Quarterly Accruals, Retainer Deferral Accruals, Dividend Equivalents
and Interest Equivalents.


"Beneficiary" means the person or persons designated by a Participant pursuant
to Section 12.


"Board" means the Board of Directors of the Company.


"Committee" means the Compensation Committee of the Board.


"Common Stock" means the Common Stock, without par value, of the Company.


"Conversion Date" means, with respect to each Account of each Retired Outside
Director, the later of (i) the first business day of the seventh month following
the month during which such Retired Outside Director terminated his or her
service as a member of the Board, or (ii) the fifth business day of the calendar
year following the calendar year during which such Retired Outside Director
terminated his or her service as a member of the Board. For all balances that
are earned and vested after December 31, 2004, the term “termination of service”
means a separation from service as defined in Section 409A of the Code.


"Dividend Equivalent" means, with respect to each dividend payment date for the
Common Stock, an amount equal to the cash dividend per share of Common Stock
which is payable on such dividend payment date.


1





--------------------------------------------------------------------------------

    


“Equity Grant Amount” means for each calendar quarter of service from October 1,
2008 through September 30, 2010, $23,750; for service from October 1, 2010
through December 31, 2011, $27,500; for service from January 1, 2012 through
December 31, 2012, $28,750; for service from January 1, 2013 through December
31, 2013, $30,000; for service from January 1, 2014 through September 30, 2015,
$31,250; for service from October 1, 2015 through June 30, 2017, $35,000; and
for service on or after July 1, 2017, $36,250.
        
"Equity Participation Account" means a bookkeeping account maintained by the
Company for a Participant to which Quarterly Accruals and Dividend Equivalents
are credited in respect of Outside Directors through the Conversion Date (and,
with respect to each Outside Director serving as a Director on February 2, 1996,
a Special Accrual will be credited) and Interest Equivalents are credited on
dollar-denominated amounts subsequent to the Conversion Date, which Account
shall be denominated in Units until the Conversion Date and, thereafter, for
Units granted prior to January 1, 2009 shall be denominated in dollars and for
Units granted after December 31, 2008 (for service on or after October 1, 2008)
shall be denominated in shares of Common Stock except any remaining fractional
Unit shall be denominated in dollars.


"Fair Market Value of the Common Stock" means, in respect of any date on or as
of which a determination thereof is being or to be made, the closing market
price of the Common Stock reported on the primary exchange on which the Common
Stock is then listed for trading on such date, or, if the Common Stock was not
traded on such date, on the next preceding day on which sales of shares of the
Common Stock were reported on the primary exchange on which the Common Stock is
then listed for trading.


"Interest Equivalent" has the meaning assigned in Section 11(C).


"Outside Director" means and includes each person who, at the time any
determination thereof is being made, is a member of the Board and who is not and
never has been an employee of the Company or any subsidiary or affiliate of the
Company.


"Participant" means and includes, at the time any determination thereof is being
made, each Outside Director and each Retired Outside Director who has a balance
in his or her Accounts.


“Restricted Stock Unit” means the Units issued pursuant to a Restricted Stock
Grant under Section 8 of the Company’s 2008 Performance Plan, or any successor
equity compensation plan, so long as such Units remains subject to the
restrictions and conditions specified in this Plan pursuant to which such
Restricted Stock Grant is made.


"Retainer" means with respect to each Outside Director the retainer fee payable
to such Outside Director by the Company, plus all meeting attendance fees
payable by the Company to such Outside Director, in respect of a calendar
quarter.




2





--------------------------------------------------------------------------------

    


"Retainer Deferral Account" means a bookkeeping account maintained by the
Company for a Participant to which Retainer Deferral Accruals and Dividend
Equivalents are credited through the Conversion Date and Interest Equivalents on
dollar-denominated amounts are credited subsequent to the Conversion Date, which
Account shall be denominated in Units until the Conversion Date and, thereafter,
for Units created prior to January 1, 2011 shall be denominated in dollars and
for Units created after December 31, 2010 shall be denominated in shares of
Common Stock except any remaining fractional Unit shall be denominated in
dollars.
            
"Retired Outside Director" means an Outside Director who has terminated his or
her service as a member of the Board and is entitled to receive distributions in
respect of his or her Account or Accounts as provided in Section 10.


"Plan" means The Goodyear Tire & Rubber Company Outside Directors' Equity
Participation Plan, the provisions of which are set forth herein.
    
"Quarterly Accrual" has the meaning assigned in Section 7.
            
"Retainer Deferral Accrual" has the meaning assigned in Section 8.


"Special Accrual" has the meaning assigned in Section 7.


"Unit" means an equivalent to a hypothetical share of Common Stock which is the
denomination into which all dollar Accruals (other than Interest Equivalents) to
any Account are to be translated. Upon the Accrual of any dollar amount to any
Account on or prior to the Conversion Date thereof, such dollar amount shall be
translated into Units by dividing the dollar amount of such Accrual by the Fair
Market Value of the Common Stock on the day on or as of which such Accrual to
the Account is made or, if not made on a day on which the primary exchange on
which the Common Stock is then listed for trading is open for trading, on the
trading day next following the date of the Accrual. Additionally, each
Restricted Stock Unit granted is equal to one Unit. Units, and the translation
thereof from dollars, shall be calculated and recorded in the Accounts rounded
to the sixth decimal place.


"Year of Service" means, with respect to each Outside Director, the twelve month
period commencing with the date of the individuals' election as an Outside
Director or any anniversary thereof.


3.    Effective Date. The Plan is adopted on, and is effective on and after,
February 2, 1996.


4.    Eligibility. Each person who serves as an Outside Director at any time
subsequent to February 1, 1996 is eligible to participate in the Plan.    


5.    Administration. Except with respect to matters expressly reserved for
action by the Board pursuant to the provisions of the Plan, the Plan shall be
administered by the Committee, which shall have the exclusive authority except
as aforesaid to take any action necessary or appropriate for the proper
administration of the Plan, including the full power and authority to interpret
the Plan and to adopt such rules, regulations and procedures consistent with the
terms of the Plan


3





--------------------------------------------------------------------------------

    


as the Committee deems necessary or appropriate. The Committee's interpretation
of the Plan, and all actions taken within the scope of its authority, shall be
final and binding on the Company and the Participants.


6.    Equity Participation Accounts. There shall be established and maintained
by the Company an Equity Participation Account with respect to each Outside
Director to which Accruals or Grants of Restricted Stock Units shall be made
from time to time in accordance with the provisions of the Plan.


7.
(A) Quarterly Accruals. On the first day of each calendar quarter, commencing
April 1, 2007 and ending on October 1, 2008 for service through September 30,
2008, the Company shall credit $23,750 ($20,000 in respect of each quarter
during the period beginning July 1, 2005 and ended on December 31, 2006, $17,500
in respect of each quarter during the period beginning July 1, 2004 and ended on
June 30, 2005, $7,500 in respect of each quarter during the period beginning
January 1, 2003 and ended on June 30, 2004, $2,500 in respect of each quarter
during the period beginning July 1, 1998 and ended on December 31, 2002 and
$2,000 in respect of each quarter during the period beginning April 1, 1996 and
ended on June 30, 1998) to the Equity Participation Account of each Outside
Director who is then a member of the Board of Directors and served as a member
of the Board for the entire calendar quarter ended immediately prior to such day
(each a "Quarterly Accrual").



(B) (1) Special Accruals. The Company shall credit to the Equity Participation
Account of each Outside Director who was an Outside Director on January 1, 2007,
a $3,750 accrual as of April 2, 2007.


(B) (2)    Special Accruals. On April 13, 2004, the Company shall credit to the
Equity
Participation Account of each Outside Director eligible to receive a quarterly
accrual as of
April 1, 2004, an additional credit in the amount of $20,000.




(B) (3) Special Accruals. On February 2, 1996, the Company shall credit to the
Equity Participation Account of each Outside Director then serving as a member
of the Board of Directors a special, one-time credit (a "Special Accrual"), the
amount of which shall be determined in accordance with the following formula:
N
SP = [FRPA - FQC] / 1.01943


where,
SP is the dollar amount of the Special Accrual in respect of a participating
Outside Director at February 2, 1996.
FRPA is the future value of an annuity at age 70 under the Retirement Plan for
Outside Directors (as provided by Watson Wyatt and based on the UP-1984
mortality table) that would be needed to provide a lifetime annuity at age 70
assuming the benefit increases 3% per year starting in 1997.
FQC is the future value of quarterly accruals, calculated on the value at age 70
of $1,000 quarterly accruals to the Equity Participation Account of the
participating Outside Director starting April 1, 1996, assuming a compound
annual growth rate of 8%.
N is the number of quarters until the Outside Director retires having attained
age 70.


4





--------------------------------------------------------------------------------

    


(C) Restricted Stock Units Grant. Effective for service on or after October 1,
2008 to be granted January 1, 2009 and on the first day of each succeeding
calendar quarter, each Outside Director who is then a member of the Board of
Directors and served as a member of the Board for any portion of the calendar
quarter ended immediately prior to such day, will be granted the number of
Restricted Stock Units that will be equal to the applicable Equity Grant Amount
(or the pro-rata amount based on the number of days of service in the quarter if
the Outside Director did not serve the whole quarter) divided by the Fair Market
Value of the Common Stock for such grant date, or if the primary exchange on
which the Common Stock is then listed for trading is not open for trading on
such date, the grant date shall be the next following trading date. For the last
quarterly grant with respect to the last quarter of Board service, any
fractional amount of the applicable Equity Grant Amount (or the pro-rata amount
based on the number of days of service in the quarter if the Outside Director
did not serve the whole quarter) that is not utilized in converting the grant
into whole Restricted Stock Units when added to any outstanding fractional
Restricted Stock Unit shall be paid in cash when the shares are distributed
pursuant to 10.(C). Effective for grants made in respect of service on or after
October 1, 2010, the Restricted Stock Units are further restricted by only
ratably vesting over three years, subject to accelerated full vesting upon
becoming a Retired Outside Director.

(D) Translation of Accruals into Units. Each Accrual (other than Interest
Equivalents) to an Equity Participation Account shall be translated into Units
by dividing the dollar amount thereof by the Fair Market Value of the Common
Stock on the day as of which such Accrual is made, or, if the date on or as of
which such Accrual is made is not a day on which the primary exchange on which
the Common Stock is then listed for trading is open for trading, on the next
following trading day. Upon such translation of an Accrual into Units, the
resulting number of Units shall be credited to the relevant Equity Participation
Account (in lieu of the dollar amount of such Accrual) and such Accrual shall
continue to be denominated in such number of Units until the Conversion Date for
such Account, when those Units derived from Accruals (as compared to Units from
Restricted Stock Unit Grants) will be converted into a dollar amount equal to
the product of (i) the number of Units credited to such Account on such
Conversion Date, multiplied by (ii) the Fair Market Value of the Common Stock on
such Conversion Date.


8.    Retainer Deferral Accounts. Each Outside Director may, at his or her sole
election, defer receipt of 25%, 50%, 75% or 100% of his or her Retainer payable
in respect of and during any calendar year by electing to have such amount
credited to his or her Retainer Deferral Account (herein referred to as a
"Retainer Deferral Accrual"). Each deferral election, if any, shall be made by
an Outside Director annually, must be in respect of an entire calendar year and
shall be made not later than, and shall become irrevocable as of, December 31 of
the calendar year prior to the calendar year in respect of which such election
is being made. The dollar amount of each Retainer Deferral Accrual shall be
translated (in the manner specified in Section 7(D)) into Units on the date such
Retainer Deferral Accrual is credited to the relevant Retainer Deferral Account,
which shall be the day on which the payment of such portion of the Retainer
would have been made absent the election of the Outside Director to defer the
payment of all or a portion thereof. Upon such translation into Units, the
resulting number of Units shall be credited to the relevant Retainer Deferral
Account (in lieu of the dollar amount of such Accrual) and such Accrual shall
continue to be denominated in such number of Units until the Conversion Date,
when for Units in respect of deferrals elected prior to January 1, 2011
applicable to plan years through December 31, 2010, the Units will be converted
into a dollar amount equal to


5





--------------------------------------------------------------------------------

    


the product of (i) the number of Units credited to such Retainer Deferral
Account on such Conversion Date, multiplied by (ii) the Fair Market Value of the
Common Stock on such Conversion Date. For Units relating to deferrals effective
on or after January 1, 2011, each Unit will be converted to a share of Common
Stock and all such shares of Common Stock will be delivered on the fifth
business day of the calendar quarter following the quarter of his or her
separation from Board service with any remaining fractional Unit paid in cash at
that time.


9.     Dividend Equivalents. With respect to each Account and Restricted Stock
Unit, from time to time through the relevant Conversion Date each Unit in such
Account and Restricted Stock Unit shall be credited with a Dividend Equivalent
at the same time as cash dividends are paid on shares of the Common Stock.
Dividend Equivalents credited to each Account and Restricted Stock Unit shall be
automatically translated into Units or Restricted Stock Units by dividing the
dollar amount of such Dividend Equivalents by the Fair Market Value of the
Common Stock on the date the relevant Dividend Equivalent is accrued to such
Account and Restricted Stock Unit. The number of Units or Restricted Stock Units
resulting shall be credited to such Account and Restricted Stock Unit (in lieu
of the dollar amount of such Accrual) and such Accrual shall be denominated in
Units until the Conversion Date.


10.    Eligibility For Benefits. (A) Equity Participation Accounts. (1) For all
balances that were earned and vested prior to January 1, 2005, each Retired
Outside Director shall be entitled to receive the balance of his or her Equity
Participation Account in accordance with the provisions of Section 11 of the
Plan, unless the Board of Directors acts to reduce the amount of, or to deny the
payment of, the Equity Participation Account of such Retired Outside Director;
provided, however, that the Board of Directors shall not have the authority to
reduce the amount of, or to deny the payment of, the Equity Participation
Account of any Outside Director who terminates his or her service on the Board
of Directors if (i) prior to such termination of service, the Retired Outside
Director either (x) had five or more years of service and had attained age 70,
or (y) had ten or more years of service and had attained age 65, or (ii) such
termination was due to the death of the Outside Director. Notwithstanding the
foregoing, the Board may at any time deny the payment of, or reduce the amount
of, the Equity Participation Account of any Participant if, in the opinion of
the Board, such Participant was engaged in an act of misconduct or otherwise
engaged in conduct contrary to the best interest of the Company. (2) For all
balances that are earned or vested after December 31, 2004, each Retired Outside
Director shall be entitled to receive the balance of his or her Equity
Participation Account in accordance with the provisions of Section 11 of the
Plan for Units that are to be paid in dollars (Units granted from Accruals prior
to January 1, 2009). Notwithstanding the foregoing, the Board may at any time
deny the payment of, or reduce the amount of, the Equity Participation Account
of any Participant if, in the opinion of the Board, such Participant was engaged
in an act of misconduct or otherwise engaged in conduct detrimental to the
Company.


(B)
Retainer Deferral Accounts. Each Retired Outside Director shall be entitled to
receive the balance, if any, of his or her Retainer Deferral Account in
accordance with the provisions of Section 11 of the Plan.



(C)
Restricted Stock Units. Each Outside Director will receive shares of Common
Stock for their Restricted Stock Units on the fifth business day of the calendar
quarter following the quarter of his or her separation from Board service.
Notwithstanding the foregoing, the Board may at any time deny the payment of, or
reduce the amount of, the Restricted Stock



6





--------------------------------------------------------------------------------

    


Units of any Participant if, in the opinion of the Board, such Participant was
engaged in an act of misconduct or otherwise engaged in conduct detrimental to
the Company.


11.    Payment of Accounts. (A) All distributions of Equity Participation
Accounts and Retainer Deferral Accounts to Participants shall be made in cash or
Common Stock pursuant to the terms of the Accrual, Grant or deferral according
to the provisions of the Plan.


(B) In the case of each Retired Outside Director, the Units credited to his or
her Equity Participation Account and Retainer Deferral Account, respectively,
shall, on the Conversion Date for such Retired Outside Director, be converted to
a dollar-denominated amount by multiplying the number of Units that are to be
paid in dollars in each of the Accounts by the Fair Market Value of the Common
Stock on such Conversion Date and for Units that are to be paid in Common Stock,
each Unit is equal to one share.


(C) For all balances that were earned and vested prior to January 1, 2005, from
and after the Conversion Date until paid, the balance (expressed in dollars) of
the Equity Participation Account, and, if any, of the Retainer Deferral Account,
of each Retired Outside Director shall be credited monthly until paid with
"Interest Equivalents", which shall be equal to one-twelfth (1/12th) of the
product of (x) the dollar balance of such Account, multiplied by (y) the sum
(expressed as a decimal to six places) of the rate equivalent to the prevailing
annual yield of United States Treasury obligations having a maturity of ten
years (or, if not exactly ten years, as close to ten years as possible without
exceeding ten years) at the Conversion Date, plus one percent (1%).


(D) (1) For all balances that were earned and vested prior to January 1, 2005,
the Accounts of each Retired Outside Director will be paid in ten (10) annual
installments commencing on the fifth business day following the Conversion Date
with respect to such Accounts, and thereafter on each anniversary of such
Conversion Date; each installment to be in an amount equal to the total dollar
balance of such Accounts on the fifth     business day prior to the date such
annual installment is due and payable divided by the number of installments
remaining (including the annual installment then being calculated for payment)
to be paid.


(D) (2) For all balances that are earned or vested after December 31, 2004, the
payment of such balance for Units that are to be paid in dollars (Units created
from Accruals prior to January 1, 2009) shall be made in a lump sum payment on
the fifth business day following the Conversion Date in respect of such Retired
Outside Director. For Units relating to deferrals effective on or after January
1, 2011, each Unit will be converted to a share of Common Stock and all such
shares of Common Stock will be delivered on the fifth business day of the
calendar quarter following the quarter of his or her separation from Board
service with any remaining fractional Unit paid in cash at that time.


(E) For all balances that were earned and vested prior to January 1, 2005, the
Committee may, in its sole discretion, elect to pay the Equity Participation
Account or the Retainer Deferral Account, or both, of any Retired Outside
Director in a lump sum or in fewer than ten installments. In the event that the
Committee shall elect to make a lump sum payment of an Account of any Retired
Outside Director (or to make payment thereof in fewer than ten annual
installments), the payment of such lump sum shall be made (or such installments
shall


7





--------------------------------------------------------------------------------

    


commence) on the fifth business day following the Conversion Date in respect of
such Retired Outside Director.


(F) In the event of the death of an Outside Director, the entire balance of his
or her Accounts shall be eligible for payment which shall be made in a lump sum
on the Conversion Date for his or her Accounts.


(G) In the event of the death of a Retired Outside Director, the entire balance
of his or her Accounts(s) shall be paid on the Conversion Date for his or her
Accounts (if it has not occurred) or on the next occurring anniversary thereof.


12.    Designation of Beneficiary. A Participant may designate a person or
persons (the "Beneficiary") to receive, after the Participant's death, any
remaining benefits payable under the Plan. Such designation shall be made by the
Participant on a form prescribed by the Committee. The Participant may at any
time change or revise such designation by filing a new form with the Committee.
The person or persons named as beneficiary in the designation of beneficiary
form duly completed and filed with the Company bearing the most recent date will
be the Beneficiary. All payments due under the Plan after the death of a
Participant shall be made to his or her Beneficiary, except that (i) if the
Participant does not designate a Beneficiary or the Beneficiary predeceases the
Participant, any remaining benefits payable under the Plan after the
Participant's death shall be paid to the Participant's estate, and (ii) if the
Beneficiary survives the Participant but dies prior to receiving the benefits
payable under the Plan, the benefits under the Plan shall be paid to the
Beneficiary's estate.


13.    Amendment and Termination. The Board may at any time, or from time to
time, amend or terminate the Plan; provided, however, that no such amendment or
termination shall reduce Plan benefits which accrued prior to such amendment or
termination without the prior written consent of each person entitled to receive
benefits under the Plan who is adversely affected by such action; and, provided
further, that the Plan shall not be amended more frequently than once every six
months, other than to comply with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act, or the rules promulgated thereunder.


Notwithstanding the foregoing, no termination or amendment of this Plan may
accelerate payment of post-2004 benefits to any Participant except under the
following conditions:


(1) The Company may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331 of the Internal Revenue Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if earlier
the taxable year in which the amount is actually or constructively received):
(a) the calendar year in which the Plan termination and liquidation occurs; (b)
the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (c) the first calendar year in which the
payment is administratively practicable.


(2) The Company may terminate and liquidate the Plan pursuant to irrevocable
action taken by the Board of Directors within the 30 days preceding or the 12
months following a change in control event (as defined in Treasury Regulation
§1.409A-3(i)(5)), provided that this paragraph will only apply to a payment
under a plan if all agreements, methods, programs,


8





--------------------------------------------------------------------------------

    


and other arrangements sponsored by the Company immediately after the time of
the change in control event with respect to which deferrals of compensation are
treated as having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.


(3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Treasury Regulation §1.409-1(c) if any
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (c) no
payments in liquidation of the Plan are made within 12 months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred; (d) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (e) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the service recipient takes all necessary action to irrevocably terminate and
liquidate the Plan.


14.    Plan Unfunded, Rights Unsecured. With respect to the Equity Participation
Account and the Retainer Deferral Account, the Plan is unfunded. Each Account
under the plan represents only a general contractual conditional obligation of
the Company to pay in cash or shares of Common Stock the balance thereof in
accordance with the provisions of the Plan. All Restricted Stock Units or shares
of Common Stock granted or payable under the Plan will be made from and pursuant
to the Company’s 2008 Performance Plan, or any successor equity compensation
plan.


15.    Assignability. All payments under the Plan shall be made only to the
Participant or his or
her duly designated Beneficiary (in the event of his or her death). Except
pursuant to Section 12 or the laws of descent and distribution and except as may
be required by law, the right to receive payments under the Plan may not be
assigned or transferred by, and are not subject to the claims of creditors of,
any Participant or his or her Beneficiary during his or her lifetime.


16.    Change in the Common Stock. In the event of any stock dividend, stock
split, recapitalization, merger, split-up or other change affecting the Common
Stock of the Company, the Units in each Account shall be adjusted in the same
manner and proportion as the change to the Common Stock.


17.    Quarterly Statements of Accounts - Valuation. Each calendar quarter the
Company will prepare and send to each Participant a statement reporting the
status of his or her Account or Accounts


9





--------------------------------------------------------------------------------

    


and Restricted Stock Units as of the close of business on the last business day
of the prior calendar quarter. To the extent an Account is denominated in Units,
the value of the Units and Restricted Stock Units will be reported at the Fair
Market Value of the Common Stock on the relevant valuation date.


18.    No Other Rights. Neither the establishment of the Plan, nor any action
taken thereunder, shall in any way obligate the Company to nominate an Outside
Director for re-election or continue to retain an Outside Director on the Board
or confer upon any Outside Director any other rights in respect of the Company.


19.    Successors of the Company. The Plan shall be binding upon any successor
to the Company, whether by merger, acquisition, consolidation or otherwise.


20.    Law Governing. The Plan shall be governed by the laws of the State of
Ohio.




                            














10



